DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/11/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/11/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPherson (US 20150362058 A1) in view of Hill (US 20050134415 A1).
Regarding claim 1, McPherson discloses a power take-off (see Fig. 1, 10) comprising: a hollow housing (11) adapted to be supported on a source of rotational energy (see paragraph [0004], wherein the input mechanism of the power take-off is adapted to be connected to the source of rotational energy); an input mechanism (12) supported within the housing and adapted to be rotatably driven by the source of rotational energy (se paragraph [0004]); an output mechanism (13 and the gear meshed with 13) supported within the housing and rotatably driven by the input mechanism, wherein at least one of the input mechanism and the output mechanism includes a pair of mating gears (13 and the gear meshed with 13). McPherson fails to disclose an eddy current damper configured to exert a drag torque on either or both of the mating gears during operation of the power take-off to abate rattling. However, Hill teaches an eddy current damper (see Fig. 5) configured to exert a drag torque on a rotating body (10; see paragraph [0009], wherein the eddy currents are then induced in the armature part at the location that is spaced apart from the armature's axis of rotation, so that a correspondingly high damping moment is obtained). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify McPherson with an eddy current damper, as taught by Hill, to provide a damping device for damping speed irregularities (see paragraph [0002]); and to provide a damping device which will render possible a substantial damping moment while working with compact dimensions (see paragraph [0004]). As a result of the combination, the following limitations would necessarily result: the eddy current damper (Hill, Fig. 5) configured to exert a drag torque (Hill, paragraph [0009]) on either or both of the mating gears (McPherson, 13 and the gear meshed with 13) during operation of the power take-off (McPherson, 10) to abate rattling (see paragraph [0002], wherein the present invention is directed to a damping device for damping speed irregularities). 
during operation of the power take-off to abate rattling.   
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the eddy current damper (Hill, Fig. 5) is configured to exert a variable amount of drag torque (Hill, paragraph [0006], wherein the intensity of the current used to energize the winding of the exciter may be adjusted by a control device) on either or both of the mating gears (McPherson, 13 and the gear meshed with 13).   
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the eddy current damper (Hill, Fig. 5) includes a ring (Hill, 11) that is supported on a first portion of the power take-off (Hill, 10; McPherson gear meshed with 13) and an electromagnetic coil (Hill, 6) that is supported on a second portion of the power take-off (McPherson, 11).  
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a core element (Hill, 9) that is disposed within the electromagnetic coil (Hill, 6).  
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the power take-off (McPherson, 10) further includes a clutch (McPherson, 16) for selectively connecting the output mechanism (McPherson, 13 and the gear meshed with 13) to be rotatably driven by the input mechanism (McPherson, 12) and, wherein the ring (Hill, 11) is supported on a portion of the clutch (McPherson, non-toothed rotating portion of the gear that meshes with 13).  
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the amount of the drag torque exerted by the eddy current damper (Hill, Fig. 5) is varied in accordance with an operating condition of the power take-off (Hill, paragraph [0006], wherein in the process, the intensity of the current used to energize the winding of the exciter may be adjusted by a control device as a function of the operating state of the combustion engine. The amplitude of the spurious oscillations, the speed of the drive shaft, and/or the torque of the combustion engine may be ascertained, for example, as state variables for the operating state).  
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the operating condition of the power take-off is a rotational speed of a component of the power take-off (Hill, paragraph [0006], wherein in the process, the intensity of the current used to energize the winding of the exciter may be adjusted by a control device as a function of the operating state of the combustion engine. The amplitude of the spurious oscillations, the speed of the drive shaft, and/or the torque of the combustion engine may be ascertained, for example, as state variables for the operating state).  
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the power take-off (McPherson, 10) further includes a clutch (McPherson, 16) for selectively connecting the output mechanism (McPherson, 13 and the gear meshed with 13) to be rotatably driven by the input mechanism (McPherson, 12), and wherein the operating condition of the power take-off is whether the clutch is engaged or disengaged (Hill, paragraph [0006], wherein in the process, the intensity of the current used to energize the winding of the exciter may be adjusted by a control device as a function of the operating state of the combustion engine. The amplitude of the spurious oscillations, the speed of the drive shaft, and/or the torque of the combustion engine may be ascertained, for example, as state variables for the operating state).  
Regarding claim 9, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the eddy current damper (Hill, Fig. 5) is configured to exert a constant amount of drag torque on either or both of the mating gears (paragraph [0006] of Hill discloses that the intensity of the current can be adjusted by the control device as a function of the operating state of the combustion engine, such as a speed of the drive shaft. Therefore, if the speed of the drive shaft is constant, the damper is capable of exerting a constant amount of drag torque).   
Regarding claim 10, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the eddy current damper (Hill, Fig. 5) includes a disk (11) that is supported on a first portion of the power take-off (Hill, 10; McPherson gear rotated by 13) and a magnetic source (Hill, 5) that is supported on a second portion of the power take-off (McPherson, 11).  
Regarding claim 11, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the magnetic source (Hill, 5) is a permanent magnet (disclosed as a magnetic core).  
Regarding claim 12, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the magnetic source (Hill, 5) is a plurality of permanent magnets (Hill, Fig. 7).  
Regarding claim 13, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a drag torque adjuster (Hill, paragraph [0006], a control device) for varying an amount of interaction between the disk (Hill, 11) and the magnetic source (Hill, 5).  
Regarding claim 14, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the eddy current damper (Hill, 5) is configured to exert a variable amount of drag torque (Hill, paragraph [0006], wherein the intensity of the current used to energize the winding of the exciter may be adjusted by a control device) on either or both of the mating gears (McPherson, 3 and the gear meshed with 13). McPherson in view of Hill fail to disclose the eddy current damper is configured to exert a constant amount of drag torque on either or both of the mating gears. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Further motivation exists for providing two eddy current dampers since one of ordinary skill in the art would have known that two eddy current dampers can dampen vibrations on different shafts or work in tandem to dampen oscillations on a single shaft. As a result of the combination, the following limitations would necessarily result: the eddy current damper (Hill, Fig. 7) is configured to exert a constant amount of drag torque on either or both of the mating gears (paragraph [0006] of Hill discloses that the intensity of the current can be adjusted by the control device as a function of the operating state of the combustion engine, such as a speed of the drive shaft. Therefore, if the speed of the drive shaft is constant, the damper is capable of exerting a constant amount of drag torque). 
Regarding claim 15, the combination of claim 14 elsewhere above would necessarily result in the following limitations: the eddy current damper (Hill, Fig. 5) includes a ring (Hill, 11) that is supported on a first portion of the power take-off (Hill, 10; McPherson gear meshed with 13) and an electromagnetic coil (Hill, 6) that is supported on a second portion of the power take-off (McPherson, 11) for exerting the variable amount of drag torque (Hill, paragraph [0006]), and wherein the eddy current damper (Hill, Fig. 7) includes a disk (Hill, 11) that is supported on the first portion of the power take-off (Hill, 10; McPherson gear meshed with 13) and a magnetic source (Hill, 5) that is supported on the second portion of the power take-off (McPherson, 11) for exerting a constant amount of the drag torque (Hill, paragraph [0006]).  
Regarding claim 16, McPherson discloses a gear assembly (see Fig. 1) comprising: a first gear (12) adapted to be rotatably driven by a source of rotational energy (see paragraph [0004], wherein the input mechanism of the power take-off is adapted to be connected to the source of rotational energy); a second gear (gear meshed with 13) rotatably driven by the first gear. McPherson fails to disclose an eddy current damper configured to exert a drag torque on either or both of the first and second gears. However, Hill teaches an eddy current damper (see Fig. 5) configured to exert a drag torque on a rotating body (10; see paragraph [0009], wherein the eddy currents are then induced in the armature part at the location that is spaced apart from the armature's axis of rotation, so that a correspondingly high damping moment is obtained). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify McPherson with an eddy current damper, as taught by Hill, to provide a damping device for damping speed irregularities (see paragraph [0002]); and to provide a damping device which will render possible a substantial damping moment while working with compact dimensions (see paragraph [0004]). As a result of the combination, the following limitations would necessarily result: the eddy current damper (Hill, Fig. 5) configured to exert a drag torque (Hill, paragraph [0009]) on either or both of the first or second gears (McPherson, 12 and the gear meshed with 13) during operation to abate rattling (see paragraph [0002], wherein the present invention is directed to a damping device for damping speed irregularities). 
Regarding claim 17, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the eddy current damper (Hill, Fig. 5) is configured to exert a variable amount of drag torque (Hill, paragraph [0006], wherein the intensity of the current used to energize the winding of the exciter may be adjusted by a control device) on either or both of the first or second gears (McPherson, 12 and the gear meshed with 13).  
Regarding claim 18, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the eddy current damper (Hill, Fig. 5) includes a ring (Hill, 11) that is supported on the first gear (McPherson, 12) and an electromagnetic coil (Hill, 6) that is supported on a housing supporting the gear assembly (McPherson, 11).  
Regarding claim 19, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the eddy current damper (Hill, Fig. 5) is configured to exert a constant amount of the drag torque on either or both of the first or second gears (paragraph [0006] of Hill discloses that the intensity of the current can be adjusted by the control device as a function of the operating state of the combustion engine, such as a speed of the drive shaft. Therefore, if the speed of the drive shaft is constant, the damper is capable of exerting a constant amount of drag torque).  
Regarding claim 20, the combination of claim 16 elsewhere above would necessarily result in the following limitations: the eddy current damper (Hill, 5) includes a disk (Hill, 11) that is supported on the first gear (McPherson, 12) and a magnetic source (Hill, 5) that is supported on a housing supporting the gear assembly (McPherson, 11).

Response to Arguments
Applicant’s arguments, see page 7, filed 10/11/2022, with respect to the claim and drawing objections have been fully considered and are persuasive.  The objections of 04/11/2022 has been withdrawn. 
Applicant' s arguments, see pages 8-9, filed 10/11/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are not persuasive. Regarding Applicant’s arguments that the Hill reference is intended for use on a different structure and for a different reason, than the claimed invention, the Examiner respectfully disagrees. First, paragraph [0002] of the instant application reads “this invention relates to an improved structure for such a power take-off that minimizes the transmission of torque transients and other vibrations therethrough from the source of rotational energy to the rotatably driven accessory, which results in a significant reduction in the amount of noise that may be generated during operation”, while paragraph [0006] of Hill reads “This makes it advantageously possible to install the damping device in a clutch bell of a manually operated transmission, for example, in order to actively damp spurious oscillations occurring on the drive shaft of an automotive combustion engine”. Second, MPEP 2141.01(a) reads “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In this instance, both the instant application and Hill are directed toward gearing of vehicles including shafts and gearing. Additionally, the problem of the instant application is noise reduction and the problem of Hill is to damp spurious oscillations. One having ordinary skill in the art would recognize that spurious oscillations would also cause noise during operation. Therefore, Hill is considered analogous are and is therefore proper for use in an obviousness rejection.
Regarding Applicant’s arguments that neither McPherson or the instant application discuss or imply that “working within compact dimensions” is or should be a significant consideration, the Examiner respectfully disagrees. MPEP 2143.01 reads “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)…A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018)”. In this instance, market trends of vehicle components have been heading toward smaller and more lightweight for quite some time. Smaller and more lightweight components requires less material to save on manufacturing costs, and the smaller and more lightweight components produce an increase in gas mileage, which is another significant factor. Therefore, one having ordinary skill in the art would be motivated to combine Hill with McPherson, since the apparatus of Hill can work in compact dimensions. 
	On page 9 of the remarks filed 10/11/2022, Applicant appears to make the above arguments for claim 1 twice. However, the Examiner believes Applicant wishes the same arguments to be applied to independent claim 16. In this instance, the arguments presented above also apply to independent claim 16. 
	Given the arguments presented above, the rejection of claims 1-20 presented in the Non-Final Office Action of 04/11/2022 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658